Citation Nr: 1714627	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to April 1990.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, in support of his claim, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the hearing has been associated with his claims file, so is of record.

The Board remanded this claim in November 2014 and again in February 2016 to the Agency of Original Jurisdiction (AOJ), including in the latter instance to obtain an addendum medical opinion from the June 2015 VA compensation examiner.  That additional development since has been completed, certainly substantially so, in turn allowing the Board to proceed with adjudicating this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA has processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.



FINDING OF FACT

The evidence of record indicates the Veteran's service-connected right ankle disability, as likely as not, is so severe as to preclude him from obtaining or maintaining employment, physical or sedentary, which could be considered substantially gainful versus just marginal in comparison when realizing his level of education, prior work experience and training.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in developing and substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, though, the Board is fully granting this claim at issue in this appeal, so need not discuss whether there has been compliance with these preliminary notice and duty to assist obligations.  This is because even were the Board to assume, for the sake of argument, there has not been this compliance, this still would be inconsequential and at most amount to nonprejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  See also 38 C.F.R. § 20.1102.


Legal Criteria and Analysis

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a Veteran is unemployed is not enough.  It must be determined that his service-connected disabilities without regard to his advancing age make him incapable of performing the acts required by employment.  Id.  

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340 (a), a Veteran is not required to submit proof that he is 100-percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination, hence, use of the word "substantially."  Id.  The claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria use a subjective (not just objective) standard.  Id.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.   


If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).  When disabilities result from common etiology or single accident or affect both upper or lower extremities, they may be treated as one collective disability for the purpose of determining whether the Veteran has a sufficient rating to satisfy these threshold minimum requirements of § 4.16(a).  

It is additionally possible to receive a TDIU on an extra-schedular basis under § 4.16(b), if indeed unemployable because of service-connected disability or disabilities, so even if the minimum rating requirements of § 4.16(a) are not met.  However, the Board is precluded in this circumstance from granting a TDIU on this special alternative basis, having instead to first refer the matter to the Director of the Compensation and Pension Service or other appropriate authority or designee for this initial consideration.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the Veteran is service connected for residuals of a fracture of the right distal fibula, status post torn deltoid ligament and syndesmosis disruption, postoperative, with traumatic arthritis of the right ankle, rated as 30-percent disabling; left knee pain associated with for residuals of a fracture of the right distal fibula, status post torn deltoid ligament and syndesmosis disruption, postoperative, with traumatic arthritis of the right ankle, rated as 10-percent disabling; right knee pain associated with residuals of a fracture of the right distal fibula, status post torn deltoid ligament and syndesmosis disruption, postoperative, with traumatic arthritis of the right ankle, rated as 10-percent disabling; right maxillary sinusitis, rated as 10-percent disabling; and right leg superficial peroneal nerve injury, rated as 
0- percent disabling.  The combined rating is 50 percent.  38 C.F.R. § 4.25.  Thus, he does not meet the schedular criteria for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(a), and the Board resultantly must consider entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).

For this reason the Board, in the November 2014 remand, indicated that if extra-schedular consideration was warranted, then the claim need to be referred to the Director of the Compensation and Pension Service.  In an October 2015 decision, the Director denied entitlement to a TDIU on an extra-schedular basis when considering the special provisions of 38 C.F.R. § 4.16 (b).  Because this claim has been referred to the Director, albeit denied, the Board may now proceed to enter a final appellate decision on extra-schedular entitlement.

In his January 2008 TDIU application, on VA From 21-8940, the Veteran indicated that his service-connected ankle and leg disabilities prevented him from securing or following any substantially gainful occupation.  He indicated that his disabilities affected full-time employment and that he had last worked full-time the prior year, in January 2007.  He also indicated that he had become too disabled to work in January 2007, so that same month.  He had worked as a truck driver from August 1991 to January 2007, and had left this job due to his disabilities.  He completed four years of high school, and had no other education and training.  He submitted another VA Form 21-8940 in June 2010, wherein he indicated that all of his service-connected disabilities - especially in combination - prevented him from obtaining or maintaining any substantially gainful occupation.

The Board must consider whether the Veteran's service-connected disabilities together render the schedular criteria inadequate given their "collective impact".  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) issued a decision, Johnson v. McDonald, rejecting VA's interpretation that 38 C.F.R. § 3.321(b)(1) only contemplates referral for extra-schedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit Court determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  The Federal Circuit Court further indicated in Johnson that the TDIU provision only accounts for instances in which a Veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id., at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.

The Veteran's former employer submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, in July 2008, which confirmed the Veteran's employment as a truck driver and indicated that he no longer worked for them due to an inability to perform duties.  

The Veteran underwent a VA compensation examination in June 2010.  Regarding employability, the examiner indicated that it was hard to determine exactly what distance the Veteran could walk and what his capability for employment was due to his ankle.  The examiner also indicated that it was really impossible to determine without resort to mere speculation whether the Veteran was actually unemployable due to the ankle, alone, as he had other overwhelming medical issues such as diabetes and lumbar and cervical stenosis.  The examiner added that it was more likely that the ankle would preclude the Veteran from active employment but not sedentary employment.

Records from the Social Security Administration (SSA) indicate the Veteran was found to be disabled with a primary diagnosis of degenerative disc and joint disease, and a secondary diagnosis of obesity and other hyperalimentation.

An April 2014 statement from the Veteran's private treatment provider notes that the Veteran had multiple medical conditions and was unable to work.  His conditions listed included right foot drop, but also included low back pain, neck pain, diabetes mellitus, peripheral vascular disease, ataxia, hypertension, kidney disease, and prostatic hypertrophy.


During his April 2014 hearing before the Board, the Veteran and his wife testified that he could not stand too long and fell pretty often.  His wife indicated that she had to help him get dressed and would have to bring everything to him.  She also indicated that the a urinal was kept by the bed at night because he was unable to get up in time or get up at all to go to the bathroom.  He indicated that he had last worked at a cement plant in 2007 and that the reason he had to stop working was owing to his service-connected right ankle disability.  

Pursuant to the Board's November 2014 remand, VA compensation examinations were conducted in February 2015.  Regarding the right ankle, a VA knee and lower leg examiner indicated that the Veteran's right ankle condition did impact his ability to perform any type of occupational task.  The examiner indicated that the Veteran had very limited mobility, was only able to stand a very few minutes, and only able to walk a few steps with his cane or walker.  The Veteran did not drive anymore and had difficulty getting in or out of "chairs ? due to knees."  Regarding the right and left knees, a VA knee and lower leg examiner indicated that the Veteran's knee condition did not impact his ability to perform any type of occupational task.  Regarding the Veteran's sinusitis, a VA larynx and pharynx examiner indicated that the Veteran's condition did not impact his ability to work, and that he had multi-medical problems and was unemployable, but that his unemployability was not due to his sinusitis.

In June 2015, a VA peripheral nerves examination was conducted.  However, the examiner diagnosed chronic right cervical 5-6 radiculopathy and did not discuss the Veteran's service-connected right leg superficial peroneal nerve injury.  This VA examiner indicated the Veteran had severe weakness of his right upper extremity and that his right ankle condition was affected due to weakness, and that he was not fit for any physical or sedentary work.  He was not able to walk for short distances due to difficulty to make transfer.  The examiner then indicated that clarification was needed regarding the February 2015 VA ankle examination, but then rendered her own opinion that the Veteran "is not fit for physical or sedentary work [because] he has chronic ankle condition affecting ambulation, walking, and transfer.  He has cervical condition with radiculopathy affecting the use of his upper extremities in severe level.  In addition he has lumbar spine arthritis with involvement of lower extremities as well as neuropathy."

Since the June 2015 VA examiner did not discuss the functional impairment caused solely by the Veteran's service-connected right leg superficial peroneal nerve injury, the Board again remanded the claim in February 2016 to obtain an addendum opinion from the June 2015 VA examiner.  

Pursuant to that February 2016 remand directive, a May 2016 VA supplemental medical opinion was obtained from the June 2015 VA examiner.  However, this opinion did not address the questions posed in the February 2016 remand.  In another May 2016 VA addendum medical opinion, the examiner reviewed the Veteran's claims file and stated that the Veteran had a negative impact in the ability to function in an occupational environment, and had limitations in performing any physical job as well as any sedentary job.  The examiner found that the Veteran was not fit for physical or sedentary work based solely on his ankle condition, and not a combination with other conditions, like cervical or lumbar conditions.  

This most recent opinion, at the very least, places the evidence in relative equipoise (even balance) for versus against the claim in terms of whether the Veteran's service-connected disabilities render him unemployable.  In this circumstance he is given the benefit of the doubt and his claim granted.  38 C.F.R. §§ 3.102, 4.3.  This evidence sufficiently shows that the Veteran's service-connected residuals of a fracture of the right distal fibula status post torn deltoid ligament and syndesmosis disruption, postoperative, with traumatic arthritis of the right ankle prevent him from securing or following substantially gainful employment.  

The Veteran has been unemployed since 2007, and prior to that he worked for almost 16 years as a truck driver post-service.  He has no other work experience.  He completed four years of high school and has no other education or training.  VA examiners in June 2010, February 2015, and May 2016 all found that his service-connected residuals of a fracture of the right distal fibula, status post torn deltoid ligament and syndesmosis disruption, postoperative, with traumatic arthritis of the right ankle significantly interfered with his ability to work.  The June 2010 VA examiner found that it was more likely that the Veteran's right ankle disability prevented physical employment.  The February 2015 VA examiner found that the Veteran's right ankle disability impacted his ability to perform any type of occupational task, and that he had very limited mobility, was only able to stand a very few minutes, and only able to walk a few steps with his cane or walker.  The examiner also indicated that the Veteran did not drive anymore.  Most significantly, the May 2016 examiner found that the Veteran was not fit for physical or sedentary work based solely on his ankle condition.  It is clear that the Veteran would be incapable of working as a truck driver, and there is no evidence that he has any training or skills that would be required in a completely sedentary desk job.  Additionally, the February 2015 and May 2016 VA examiners determined that the Veteran's right ankle condition would negatively impact sedentary employment. 

The Board is aware that in October 2015 the Director of the C&P Service came to a contrary conclusion, finding instead that the totality of the evidence did not support an extra-schedular assignment of a TDIU.  But ultimately the Board finds that the Director's October 2015 negative opinion has little probative value.  It does not appear to be based on a thorough or detailed review of the medical record, as it makes no specific references to the Veteran's post-service medical history, any general medical principles or any medical expertise.  This fact is particularly important, in the Board's judgment, as it is the presence of such references that make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  


In short, due to his service-connected right ankle disability in particular, the Board cannot conceive of a realistic employment scenario for the Veteran.  Because of his right ankle impairment, he is unable to stand, sit, or walk for any length of time without pain and he cannot drive, which would make sustaining any employment extremely difficult - especially of the type he has had in years past.  Affording him the benefit of the doubt, see again 38 C.F.R. §§ 3.102 and 4.3, the evidence demonstrates that his service-connected right ankle condition precludes him from obtaining or maintaining all forms of substantially gainful employment.  Accordingly, entitlement to a TDIU on an extra-schedular basis is warranted.


ORDER

A TDIU on an extra-schedular basis is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


